Case 1:20-cv-23159-AMC Document 34 Entered on FLSD Docket 05/12/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                       Case No. 20-cv-23159-CANNON/OTAZO-REYES

  IKSA EXIM, INC., a Florida corporation
  and IZHAK KASHANI, an individual

                Plaintiff
  vs.

  LAWRENCE ALLOUCHE a/k/a LARRY
  ALLOUCHE a/k/a LARRY ALUSH and
  ARIEL LLC, a Pennsylvania limited liability
  company,

              Defendants.
  _______________________________________/

                                     NOTICE OF HEARING

         YOU ARE HEREBY NOTIFIED that the undersigned attorney has set down a hearing

  on DISCOVERY MATTERS pursuant to this Court’s Notice of Discovery Procedures [D.E. 19],

  before the Honorable Magistrate Judge Alicia M. Otazo-Reyes of the above-styled Court, on June

  9, 2021 at 1:30 PM, or as soon thereafter as may be heard, which will take place via telephonic

  conference. Call-in instructions will be provided by the Court in advance of the hearing. The

  substance of the discovery matter relates to Defendants’ failure to: (a) produce all documents

  responsive to a Request for Production; and (b) provide sufficient interrogatory responses to the

  respective interrogatories Plaintiffs propounded on Defendants.
Case 1:20-cv-23159-AMC Document 34 Entered on FLSD Docket 05/12/2021 Page 2 of 2




         Dated: May 12, 2021

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that I conferred with all parties or non-

  parties who may be affected by the relief sought at the above-noticed hearing in a good-faith effort

  to resolve the issues but have been unable to do so.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 12, 2021, a true and correct copy of the foregoing

  was filed via the CM/ECF system, which will send a notification of electronic filing to all counsel

  or parties of record on the Service List below.

                                                         Respectfully Submitted,

                                                         THE BERNSTEIN LAW FIRM
                                                         Attorneys for Plaintiffs
                                                         3050 Biscayne Boulevard, Suite 403
                                                         Miami, Florida 33137
                                                         Tel. (305) 672-9544
                                                         Fax (305) 672-4572
                                                         michael@blfmiami.com
                                                         jordan@blfmiami.com
                                                         paralegal@blfmiami.com

                                                         s/ Jordan C. Kaplan
                                                         Michael I. Bernstein
                                                         Florida Bar No. 546208
                                                         Jordan C. Kaplan
                                                         Florida Bar No. 98618

                                      SERVICE LIST
                       CASE NO. 20-cv-23159-CANNON/OTAZO-REYES

  JOSE TEURBE-TOLON, ESQ.
  XANDER LAW GROUP, P.A.
  Attorneys for Defendants
  One N.E. 2nd Avenue, Suite 200
  Miami, Florida 33132
  jose@xanderlaw.com
  david@xanderlaw.com
  service@xanderlaw.com

                                              Page 2 of 2
